         Case 4:21-cv-00349-JSW Document 63-1 Filed 05/28/21 Page 1 of 6




     JEAN E. WILLIAMS, Acting Assistant Attorney General
 1   SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
     MICHAEL R. EITEL, Senior Trial Attorney
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Wildlife & Marine Resources Section
 5   999 18th Street, South Terrace 370
     Denver, Colorado 80202
 6   Tel: 303-844-1479 / Fax: 303-844-1350
     Email: Michael.Eitel@usodj.gov
 7
     Attorneys for Federal Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
      DEFENDERS OF WILDLIFE, et al.,
                                                        Case No. 21-cv-00344-JSW
11
                    Plaintiffs,                                  21-cv-00349-JSW
12
            v.                                                   21-cv-00561-JSW
13
      U.S. FISH AND WILDLIFE SERVICE, et al.,
14                                                      ADMINISTRATIVE RECORD
15                                                      CERTIFICATION
                    Defendants.
16    WILDEARTH GUARDIANS, et al.,
17                  Plaintiffs,
18          v.
19    DEBRA HAALAND, U.S. SECRETARY OF
20    THE INTERIOR, et al.,

21                  Defendants.

22    NATURAL RESOURCES DEFENSE
      COUNCIL, INC.,
23
                    Plaintiff
24
            v.
25
      UNITED STATES DEPARTMENT OF THE
26    INTERIOR, et al.,
27                  Defendants.
28
     Administrative Record Certification, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                 1
          Case 4:21-cv-00349-JSW Document 63-1 Filed 05/28/21 Page 2 of 6




     1.     I, Maricela Constantino, am employed as a biologist in the Branch of Delisting and
 1
 2   Foreign Species within the Ecological Services Program of the U.S. Fish and Wildlife Service

 3   (“FWS”), an agency of the U.S. Department of the Interior (“DOI”), located in Washington, D.C.
 4   I am the project manager for the rule challenged in this case, Removing the Gray Wolf (Canis
 5
     lupus) From the List of Endangered and Threatened Wildlife, 85 Fed. Reg. 69,778 (Nov. 3,
 6
     2020) (“Delisting Rule”).
 7
 8   2.     As the project manager for the Delisting Rule, I led a team of biologists from multiple

 9   FWS regions. Among other duties, I coordinated the drafting process for the proposed and final
10   rules; oversaw the process of reviewing and responding to public comments; coordinated with
11
     FWS Tribal liaisons, external affairs, and congressional and legislative affairs staff; represented
12
     the team on all briefings for senior leadership in FWS and DOI; and maintained the decision file
13
     for the Delisting Rule.
14
15   3.     To compile the Administrative Record for the Delisting Rule, FWS included those

16   documents that FWS’s decision-makers considered directly or indirectly in issuing the Delisting
17
     Rule. In doing so, FWS in part followed the October 20, 2017 guidance from the U.S.
18
     Department of Justice (“DOJ”) (Attachment 1), which provides that deliberative documents
19
     generally are not properly part of an administrative record. At Plaintiffs’ request, FWS included
20
21   certain deliberative documents to prevent unnecessary delay and avoid the need for motions

22   practice. These documents are (1) non-privileged internal analysis and emails concerning
23   Plaintiffs’ 2018 Distinct Population Segment petition and a privilege log
24
     of any documents in this category being withheld; and (2) non-privileged internal analysis and
25
     emails concerning the independent scientific peer reviews on the Delisting Rule and a privilege
26
27   log of any documents in this category being withheld.

28
     Administrative Record Certification, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW
                                                 2
Case 4:21-cv-00349-JSW Document 63-1 Filed 05/28/21 Page 3 of 6
Case 4:21-cv-00349-JSW Document 63-1 Filed 05/28/21 Page 4 of 6




                   ATTACHMENT 1
         Case 4:21-cv-00349-JSW Document 63-1 Filed 05/28/21 Page 5 of 6

                                                          U.S. Department of Justice
 W

                                                          Environment and Natural Resources Division
~~,



 Assistant At[orney General                                                                 Telephone (202) 514-2701
950 Pennsylvania Avenue, N.W.                                                               Facsimile (202) 514-0557
Washington, DC 20530-0001




                                                           October 20, 2017

IU_     1 :: ~ 1      ►/I

To:                Selected Agency Counsel

From:              Jeffrey H. Wood ~"~
                   Acting Assistant Attorney General

Re:               Administrative Record Compilation in light of
                  In re Thomas E. Price, Ninth Cir. No. 17-71121

        The Environment and Natural Resources Division ("ENRD") wants to alert you to a
petition for writ of mandamus recently filed by the Department of Justice ("DOJ"), which
addresses the scope of the administrative record in Administrative Procedure Act ("APA")
record-review litigation. The administrative record compiled by the agency is the focus of
judicial review. Success in record-review litigation depends on agencies producing a complete
and comprehensive record. As always, administrative records certified by agencies should be
forthrightly and expeditiously prepared and be complete.

       The mandamus petition, In re Thomas E. Price, Ninth Cir. No. 17-71121, expresses
DOJ's view (as authorized by the Office of the Solicitor General) that agency deliberative
documents are not properly considered part of the administrative record and therefore generally
should not be produced as part of the record filed with the court, nor listed in a privilege log. As
the Price petition explains, agency deliberative documents—i.e., documents reflecting the
agency's predecisional deliberative process—generally are not relevant to APA review, and
including them in the administrative record would inhibit agency decision-making.

       As litigation in the Ninth Circuit develops, ENRD intends to provide updated guidance
on best practices for handling deliberative documents when producing an administrative record.
For now, we want to make sure you know that the Price petition represents the view of the
United States on this issue, and that any contrary guidance you may have received from ENRD,
including the January 1999 document entitled "Guidance to the Federal Agencies in Compiling
the Administrative Record," should be disregarded.l This updated guidance is specifically


' Please note that a prior December 2008 Assistant Attorney General Memorandum regarding the 1999 document
stated that the 1999 document did not dictate any binding requirement for the assembly of the administrative record
and should not be read to cast doubt on DOJ's long-advanced position that deliberative documents generally should
not be included in an administrative record. To the extent the 2008 memorandum itself suggested that whether to
include deliberative documents in the administrative record is a matter of agency discretion, the position of the
        Case 4:21-cv-00349-JSW Document 63-1 Filed 05/28/21 Page 6 of 6




focused on documents that are part of the agency's deliberative process and does not address
non-deliberative documents that an agency deems appropriate to include in an administrative
record. Agencies should continue to follow their existing practices with regard to non-
deliberative documents.

        The United States' view of the scope of the administrative record is explained at pages
12-19 of the Price petition. To summarize, the proper scope of the administrative record in an
APA action is "bounded by the proper scope of administrative review." Pet. 13. Absent a
"strong showing of bad faith," administrative review is limited to an agency's stated reasons for
its decisions, rather than an interrogation of the agency's subjective motives. Id. 13-14. But
because inquiry into the agency's internal deliberations is immaterial to the purposes of record-
review litigation, and would chill free and frank agency deliberation, deliberative documents are
not properly considered part of the administrative record. Id. at 15. As such, deliberative
documents generally should not be produced as part of the administrative record filed with a
court, nor listed in a privilege log.

        While it may be appropriate in unusual circumstances for an agency to produce
deliberative materials as part of an administrative record, any decision to do so should proceed
mindful that inclusion of deliberative materials is a deviation from the usual rule and may serve
as a harmful precedent in other cases. Agencies should consult with DOJ attorneys to determine
whether special reasons for deviating from the usual rule apply in any particular case or
jurisdiction. We also suggest that agencies consider reviewing their existing regulations and
guidance for consistency with the position expressed herein. Questions regarding this guidance
may be directed to the Law and Policy Section of ENRD.




United States is more correctly stated in the Price petition: Such documents generally should not be regarded as part
ofthe record.

                                                       -2-
